     Case 2:19-cv-02227-TLN-KJN Document 20 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY TAYLOR,                                   No. 2:19-cv-02227-TLN-KJN
12                     Petitioner,
13          v.                                         ORDER
14   CHRISTIAN PFEIFFER,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 09, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 09, 2020, are ADOPTED IN FULL.

28          2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.
                                                      1
     Case 2:19-cv-02227-TLN-KJN Document 20 Filed 07/28/20 Page 2 of 2

 1   41(b).

 2            3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 3   § 2253.

 4            4. The Clerk of Court is directed to close the case.

 5   DATED: July 28, 2020

 6

 7

 8
                                                                     Troy L. Nunley
 9                                                                   United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
